1. Appellant insists that the testimony relied on to show that the coupler was defective was not sufficient to support a finding that it violated the federal Safety Appliance Act (U.S.Comp.Stat. § 8605 et seq.) in using the car. The testimony was that pulling on the lever would have opened the knuckle of the coupler, if it had been in good condition. Appellee testified that he made repeated attempts, and failed to open the knuckle by pulling and jerking the lever, and also was unable to open it by pulling it with his hands. Such testimony has repeatedly been held to be sufficient to show a violation of the act. Railway Co. v. Brown, 229 U.S. 317, 33 S. Ct. 840, 57 L. Ed. 1204; Railway Co. v. Gotschall, 244 U.S. 66, 37 S. Ct. 598, 61 L. Ed. 995; Railway Co. v. Parker, 242 U.S. 56, 37 S. Ct. 69, 61 L Ed. 150; Railway Co. v. Wagner,241 U.S. 476, 36 S. Ct. 626, 60 L. Ed. 1110.
Appellant also insists that, if the testimony was sufficient to support a finding that it had violated the Safety Appliance Act the court erred to its prejudice in submitting the question to the jury when he told them it was its duty to have its cars equipped with couplers which would couple automatically without the necessity of going between them "to arrange the coupling appliances." The criticism of the instruction is, we think, sufficiently answered by an excerpt from the opinion of the Circuit Court of Appeals in Railway Co. v. Voelker, 129 F. 522, 65 C.C.A. 226, 70 L.R.A. 264, as follows:
"The contention that the preparation of the coupler for the impact is distinct from the act of coupling is a mistaken attempt to separate a part of an act from the whole. The preparation of the coupler and the impact are not isolated acts, but connected and indispensable parts of the larger act, which is regulated by these statutes, and the performance of which is intended to be relieved of unnecessary risk and danger."
3. Appellant further insists that, if the coupler was defective, liability on its part could not be referred to a violation by it of the Safety Appliance Act, because it appeared that the car in question was not at the time appellee was injured being used in or in connection with interstate commerce. The answer to this is that it was expressly provided in Act March 2, 1903 (U.S.Comp.Stat. § 8613), that the Safety Appliance Act, with an exception which need not be stated, should be held to apply to all cars "used on any railroad engaged in interstate commerce." The car in question was used on appellant's line of railway, which was engaged in interstate commerce. Railway Co. v. United States,222 U.S. 20, 32 S. Ct. 2, 56 L. Ed. 72; Railway Co. v. Behrens,233 U.S. 473, 34 S. Ct. 473, 58 L. Ed. 1051, Ann.Cas. 1914C, 163.
4. It is next insisted that appellant could not be held to be liable as for a violation of said act because the car in question was not on its main track at the time stated, but was on a spur track used by it for the purpose alone of transporting freight from its main line track to the plant of a refinery company situated about a mile away and from said plant to its main line track. As we understand it, the contrary of the contention was determined to be the law in Railway Co. v. United States, cited above, and Railway Co. v. Rigsby, 241 U.S. 33, 36 S. Ct. 482, 60 L. Ed. 874.
5. While the injury to appellee occurred in the state of Louisiana, his claim of liability to him therefor on the part of appellant was not predicated upon the laws of that state. The liability he sought to enforce was created by an act of Congress, to wit, the Safety Appliance Act before referred to. Railway Co. v. Rigsby, 241 U.S. 33, 36 S. Ct. 482, 60 L. Ed. 874; Railway Co. v. Layton, 243 U.S. 617, 37 S. Ct. 456, 61 L. Ed. 931. We think that liability was enforceable in the courts of this state without reference to the laws of Louisiana, and that the rule which requires effect to be given to the laws of the state in which a tort occurs in *Page 987 
determining the liability of a tort-feasor has no application to the case.
The assignments not disposed of by what has been said also are overruled, as we think none of them presents a reason why the judgment should be reversed.
The judgment is affirmed.